Case: 12-10285   Date Filed: 04/01/2013   Page: 1 of 2


                                                [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-10285
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:10-cr-00156-AKK-JEO-1

UNITED STATES OF AMERICA,



                                                               Plaintiff-Appellee,

                                   versus

CLIFTON LAMAR DODD,
a.k.a. Cliff Dodd,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (April 1, 2013)

Before HULL, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 12-10285     Date Filed: 04/01/2013   Page: 2 of 2


      Gregory Reid, appointed counsel for Clifton Dodd in this direct criminal

appeal, has moved to withdraw from further representation of the appellant, and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Dodd’s convictions and

sentences are AFFIRMED.




                                         2